Jousma v Kolli (2017 NY Slip Op 04770)





Jousma v Kolli


2017 NY Slip Op 04770


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017

PRESENT: SMITH, J.P., PERADOTTO, DEJOSEPH, NEMOYER, AND SCUDDER, JJ. (Filed June 9, 2017.) 


MOTION NO. (390/17) CA 16-01345.

[*1]THOMAS P. JOUSMA AND ELLENE PHUFAS-JOUSMA, PLAINTIFFS-RESPONDENTS, DR. 
vVENKATESWARA R. KOLLI AND KALEIDA HEALTH, DOING BUSINESS AS DEGRAFF MEMORIAL HOSPITAL, DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.